Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 22, 2018

                                     No. 04-18-00183-CR

                                 Cornell Jackie DRUMMER,
                                           Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1991CR1948A
                       Honorable Lorina I. Rummel, Judge Presiding


                                       ORDER
       Appellant has filed a pro se motion in his current appeal – appeal number 04-18-00183-
CR, asking this court to reconsider an order from this court previously denying his request for
information regarding the record in a previous appeal – appeal number 04-92-00406-CR. After
review, we DENY the motion for reconsideration.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court